UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A (Amendment to Amendment No. 2) Under the Securities Exchange Act of 1934 HANSON PLC (Name of Issuer) Ordinary Shares with par value of £0.10 each (Title of Class of Securities) GB0033516088 (CUSIP number) American Depositary Shares (each representing 5 Ordinary Shares) (Title of Class of Securities) US4113491033 (CUSIP number) Dr. Ingo Schaffernak HeidelbergCement AG Berliner Strasse 6 69120 Heidelberg Germany 011-49-6221-481-366 (Name, address and telephone number of person authorized to receive notices and communications) Copy to: David Mercado, Esq. Cravath, Swaine & MooreLLP Worldwide Plaza 825 Eighth Avenue New York, New York10019 (212) 474-1000 August 23, 2007 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240-13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. 1. Names of Reporting Persons.Dr.Adolf Merckle I.R.S. Identification Nos. of above persons (entities only).Not applicable (naturalperson) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b) [x] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, BK 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power - 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power - 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) IN 1. Names of Reporting Persons.Ms. Ruth Merckle I.R.S. Identification Nos. of above persons (entities only).Not applicable (naturalperson) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b) [x] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, BK 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power - 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power - 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) IN 1. Names of Reporting Persons. Mr. Ludwig Merckle I.R.S. Identification Nos. of above persons (entities only).Not applicable (naturalperson) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b) [x] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, BK 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power - 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power - 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) IN 1. Names of Reporting Persons. Mr. Tobias Merckle I.R.S. Identification Nos. of above persons (entities only).Not applicable (naturalperson) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b) [x] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, BK 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power - 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power - 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) IN 1. Names of Reporting Persons. Dr. Philipp Merckle I.R.S. Identification Nos. of above persons (entities only).Not applicable (naturalperson) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b) [x] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, BK 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power - 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power - 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) IN 1. Names of Reporting Persons. Ms. Jutta Breu (nee Jutta Merckle) I.R.S. Identification Nos. of above persons (entities only).Not applicable (naturalperson) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b) [x] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, BK 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power - 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power - 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) IN 1. Names of Reporting Persons.Spohn Cement GmbH I.R.S. Identification Nos. of above persons (entities only).Not applicable (foreign entity) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b) [x] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power - 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power - 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) HC 1. Names of Reporting Persons. HeidelbergCement AG I.R.S. Identification Nos. of above persons (entities only).Not applicable (foreign entity) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[x] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, BK 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power - 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power - 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) CO 1. Names of Reporting Persons. Lehigh UK Limited I.R.S. Identification Nos. of above persons (entities only).Not applicable (foreign entity) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[x] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United Kingdom Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 523,387,225 (See Item 5) 9. Sole Dispositive Power 10. Shared Dispositive Power 523,387,225 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 523,387,225 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 72.61% 14. Type of Reporting Person (See Instructions) CO This amendment to Amendment No. 2 amends and supplements the statements on Schedule 13D jointly filed on May 30, 2007 by (i) Dr. Adolf Merckle, a citizen of the Federal Republic of Germany, (ii) Ms. Ruth Merckle, a citizen of the Federal Republic of Germany, (iii) Mr. Ludwig Merckle, a citizen of the Federal Republic of Germany, (iv) Mr. Tobias Merckle, a citizen of the Federal Republic of Germany, (v) Dr. Philipp Merckle, a citizen of the Federal Republic of Germany, (vi) Ms. Jutta Merckle, a citizen of the Federal Republic of Germany, (vii) Spohn Cement GmbH, a corporation incorporated under the laws of the Federal Republic of Germany (“Spohn”), (viii) HeidelbergCement AG, a corporation incorporated under the laws of the Federal Republic of Germany (“HeidelbergCement”) and (ix) Lehigh UK Limited, a company incorporated under the laws of England and Wales (“Lehigh UK”), (collectively, the “Reporting Persons”), as amended by Amendment No. 1 filed on July 6, 2007 and Amendment No. 2 filed on August 23, 2007, by replacing Exhibit 4 thereto pursuant to a Confidential Treatment Request filed with the Securities and Exchange Commission. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. SPOHN CEMENT GMBH, Dated: April 1, 2009 By: /s/ Dr. Susanne Friess Name: Dr. Susanne Friess Title:Managing Director HEIDELBERGCEMENT AG, Dated: April 1, 2009 By: /s/Dr. Bernd Scheifele Name: Dr. Bernd Scheifele Title: Chairman of the Managing Board/CEO By: /s/Dr. Lorenz Naeger Name: Dr. Lorenz Naeger Title: Member of the Managing Board/CFO LEHIGH UK LIMITED, Dated: April 1, 2009 By: /s/Dr. Bernd Scheifele Name: Dr. Bernd Scheifele Title: Member of the Board of Directors Dated:April 1, 2009 By: /s/Ruth Merckle Name: Ruth Merckle Dated: April 1, 2009 By: /s/Tobias Merckle Name: Tobias Merckle Dated: April 1, 2009 By: /s/Philipp Merckle Name: Dr. Philipp Merckle Dated: April 1, 2009 By: /s/Jutta Breu Name: Jutta Breu Dated: April 1, 2009 By: /s/Ludwig Merckle Name: Ludwig Merckle EXHIBIT INDEX Exhibit Description 4 GBP 8,750,000,000 and EUR 3,400,000,000 Facilities Agreement for HeidelbergCement AG, arranged by Deutsche Bank AG and the Royal Bank of Scotland Plc, dated May 14, 2007.* *Pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, confidential portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission (“SEC”) pursuant to a Confidential Treatment Request filed with the SEC.
